NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 4, 2022 *
                                   Decided April 11, 2022

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 20-1512

KEVIN A. WILLIAMS,                                Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Central District of Illinois.

      v.                                          No. 1:13-cv-01187

ROBERT SNYDER,                                    James E. Shadid,
    Defendant-Appellee.                           Judge.

                                         ORDER

       Nearly a decade ago, Kevin Williams ordered a death certificate while in prison
to use in his post-conviction petition. Officer Robert Snyder told Williams that he could
not receive the certificate, which was that of his murder victim. Williams sued
corrections officers and lost at summary judgment, but we rejected Snyder’s defense of
qualified immunity and allowed a claim against him to proceed. Williams v. Hansen, 837

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1512                                                                         Page 2

F.3d 809 (7th Cir. 2016). Six years later, the parties have made depressingly little
progress. In the district court, Williams asserted that we erred in remanding only the
claim against Snyder, and Snyder argues that he deserves qualified immunity. The
district court entered summary judgment for Snyder on qualified-immunity grounds.
We again vacate and remand for further proceedings.

        We recount the facts in the light most favorable to Williams, the party opposing
summary judgment. Flexible Steel Lacing Co. v. Conveyor Accessories, Inc., 955 F.3d 632,
643 (7th Cir. 2020). Williams, an Illinois inmate, is in prison for murder. He ordered his
victim’s death certificate, which he thought supported his post-conviction challenge.
Officer Sharon Hansen intercepted the mailing containing the certificate. She also found
in the mailing an unsigned note threating that there is “a place in hell” for Williams.
Unsure whether to confiscate the certificate, she turned to Robert Snyder, a veteran
officer, who asked the prison’s office of legal services for advice.

       A lawyer for the prison told Snyder that officers may withhold mail from
prisoners “if it presents a threat” to safety or security. See Ill. Admin. Code tit. 20,
§ 525.140(g). Counsel also wrote that, in his view, the certificate posed such a threat:
“Aside from it negatively impacting the offender’s rehabilitation, his possession of it
could disrupt maintaining order at the facility.” Snyder withheld the certificate, telling
Williams that “someone in legal” decided that he could not use it.

        Williams sued Snyder, Hansen, and other officers for violating his First
Amendment rights by seizing the certificate. In the previous appeal, we ruled that the
district court justifiably dismissed those other officers as uninvolved. We also decided
that “[s]ummary judgment for defendant Hansen was justified on the same ground.”
Williams, 837 F.3d at 810. But we reinstated the claim against Snyder. We observed that
inmates have a First Amendment right to receive mail, which a prison can confiscate
only if “some evidence” shows that its penological interests are threatened. Id. And, we
ruled, the prison had not furnished such evidence. Furthermore, “the prison could have
avoided this controversy in the first place by holding on to the death certificate except
for the short time needed to include it … in Williams’s court filing.” Id.

      We also ruled that “the remaining defendants” (although only Snyder remained)
were not entitled to qualified immunity. Snyder had argued that he deserved qualified
immunity based on the “extraordinary circumstance” of relying on counsel’s advice:

       When Defendants first became aware that Williams was ordering [his
       victim’s] death certificate, Snyder sought advice from the Department’s
No. 20-1512                                                                                            Page 3

        legal counsel concerning how to proceed. Counsel instructed Snyder to
        confiscate the death certificates, and Snyder promptly communicated that
        instruction to Hansen. As a consequence, both Defendants acted on advice
        of the Department’s counsel. Seeking advice of counsel in such a situation
        is another “factor that militates in favor of granting qualified immunity.”
        Moses [v. Martin], 614 F.3d [707,] 712 [(7th Cir. 2010)].

We rejected the immunity defense. Although we did not specifically discuss the
“extraordinary circumstances” argument, we explained that the right of inmates to read
mail that is not shown to threaten safety is clearly established. Id.

       After we remanded, we expected “further proceedings consistent with this
opinion.” Id. This did not happen. In a petition for rehearing, Williams argued that
because we used a plural phrase “the remaining defendants,” we mistakenly affirmed
judgment for Hansen. We denied that petition. Undeterred, in the district court
Williams moved to reinstate Hansen, and the court denied that request. And Snyder
again sought qualified immunity because he relied on a lawyer’s advice. The district
court entered summary judgment for Snyder on that ground.

        On appeal, the parties maintain these arguments. Williams repeats that our
decision left open the possibility that Hansen could remain in the case; therefore, the
district court should have reinstated Hansen. Snyder contends that his reliance on
counsel entitles him to qualified immunity even if he violated clearly established law.

        We first address Williams’s argument about Hansen. Under the mandate rule,
the district court must “adhere to the commands of a higher court on remand.” Delgado
v. U.S. Dep’t of Justice, 979 F.3d 550, 557 (7th Cir. 2020). We previously ruled that
“[s]ummary judgment for defendant Hansen was justified.” Williams, 837 F.3d at 810.
Nothing in the record after we remanded warranted departure from this command. As
in the earlier appeal, the record indisputably shows that Hansen left the matter to
Snyder. The district court, therefore, properly kept Hansen out of the case.

       That brings us to Snyder’s defense of qualified immunity. The prior panel
rejected Snyder’s defense, and that should have ended the dispute. 1 Under the law-of-

        1
            Synder did not file a petition for rehearing or rehearing en banc after the prior panel ruled.
Snyder may be able to raise this defense again at a later stage. See Smith v. Finkley, 10 F.4th 725, 750 (7th
Cir. 2021).
No. 20-1512                                                                          Page 4

the-case doctrine, appellate rulings control on all issues “either expressly or by
necessary implication decided.” Dobbs v. Depuy Orthopedics, Inc., 885 F.3d 455, 458 (7th
Cir. 2018). Although the prior panel did not expressly discuss the significance of
counsel’s advice, judicial silence on an issue raised in a prior appeal, as here, prevents
courts from reconsidering it on remand. See United States v. Barnes, 600 F.3d 1000, 1006
(7th Cir. 2011). By rejecting Snyder’s defense, the prior panel necessarily rejected
Snyder’s argument that his reliance on counsel entitled him to qualified immunity at
the summary judgment stage.

       We thus repeat that Snyder is not entitled to qualified immunity. We VACATE
the judgment and REMAND for further proceedings consistent with this order.